Citation Nr: 0017324	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-26 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an adjustment 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of prostate cancer, status post radical 
prostatectomy.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to April 
1968.

The veteran has appealed a rating decision of December 1996 
by which the Regional Office (RO) granted service connection 
(and a 10 percent evaluation) for the residuals of prostate 
cancer, status post radical prostatectomy, effective from 
November 7, 1996.

In a subsequent rating decision of July 1997, the RO granted 
service connection (and a noncompensable evaluation) for 
impotence.  The veteran voiced his disagreement with the 
assignment of a noncompensable evaluation for service-
connected impotence, with the result that, in December 1999, 
a Supplemental Statement of the Case was issued.  A review of 
the veteran's claims folder indicates, however, that the 
veteran has not yet perfected his appeal regarding the denial 
of a compensable evaluation for service-connected impotence.  
Accordingly, that issue is not currently before the Board for 
appellate review.


FINDINGS OF FACT

1.  The presence of a chronic psychiatric disorder is not 
currently shown.

2.  The postoperative residuals of radical prostatectomy are 
currently productive of no more than a daytime voiding 
interval between 2 and 3 hours, or awakening to void 2 times 
per night; the residuals do not require the wearing of 
absorbent materials and are not productive of renal 
dysfunction, urinary retention, or recurrent urinary tract 
infections.


CONCLUSIONS OF LAW

1.  The claim for service connection for an adjustment 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  An evaluation in excess of 10 percent for the service-
connected residuals of prostate cancer, status post radical 
prostatectomy, is not warranted.  38 U.S.C.A. § 1155 (West 
1991 and Supp. 1999); 38 C.F.R. § 4.115(a), Part 4, Code 7527 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records disclose that, in January 1968, 
during the veteran's period of active military service, he 
was seen for evaluation of high blood sugar and glycosuria 
picked up on a physical examination for application to the 
airlines.  At the time of evaluation, it was noted that the 
veteran had no symptoms suggestive of diabetes mellitus, 
though he was "quite concerned" over this diagnosis, and 
attributed many of his minor complaints to the possibility of 
an abnormal glucose metabolism.  The veteran further stated 
that he occasionally experienced a lightheaded sensation at 
midmorning, especially on those occasions when he had sweet 
rolls or other carbohydrates for breakfast.  During these 
times, the veteran reportedly also had a feeling of 
"anxiety."  According to the veteran, these episodes had 
never been of major proportion, and had never interfered with 
his duties in the Training Squadron.

A psychiatric evaluation conducted as part of the veteran's 
service separation examination in April 1968 was negative for 
history, complaints, or abnormal findings indicative of the 
presence of a psychiatric disability.

At the time of a United States Marine Corps medical 
examination conducted in July 1971, the veteran's psychiatric 
status was described as normal and no pertinent diagnosis was 
noted.

Private medical records covering the period from November 
1992 to May 1996 show treatment during that time for, among 
other things, adenocarcinoma of the prostate.  On March 10, 
1995, the veteran underwent a radical retropubic 
prostatectomy for adenocarcinoma.  Reportedly, a pathology 
report issued in conjunction with the veteran's surgery noted 
a T2B Grade 3 adenocarcinoma of the prostate.

During the course of a private general medical examination in 
November 1995, the veteran gave a history of adenocarcinoma 
of the prostate, status post a radical retropubic 
prostatectomy.  According to the veteran, his continence was 
"normal," and both his stream and ability to empty were "OK."  
Nocturia was reported as "XO-T," and there were no complaints 
of burning.  Additionally noted were problems with erectile 
dysfunction, and "angulation of the penis" resulting in mild 
discomfort with erections.

On physical examination, the veteran's prostate gland was 
described as "absent."  Additionally noted was that there was 
no plaque palpable on genitourinary evaluation, and that the 
prostate "bed" was "flat."  The clinical impression was 
status postoperative radical retropubic prostatectomy for 
Stage B2 (? C) adenocarcinoma of the prostate; questionable 
new Peyronie's disease; status post radical retropubic 
prostatectomy erectile dysfunction; and adjustment disorder 
to cancer diagnosis.

In August 1996, a Department of Veterans Affairs (VA) 
genitourinary examination was accomplished.  At the time of 
examination, the veteran gave a history of a radical 
prostatectomy for prostate cancer in March 1995.  Reportedly, 
since the time of that surgery, the veteran had experienced 
problems with impotence, being capable of intercourse only if 
he gave himself injections into the penis, and, even then, 
with success only approximately 50 percent of the time.  
Additionally noted was that, since the time of the 
aforementioned surgery, the veteran had experienced problems 
with urinary urgency, such that, once he got the urge to 
void, he could not postpone voiding "for as long as he used 
to be able to."  The veteran stated that he had no need for 
protective undergarments and that he received follow-up for 
his prostate cancer every six months.  The veteran further 
stated that he had received no chemotherapy or radiation 
treatment, and there had been no evidence of metastasis.

On physical examination, the veteran displayed a midline 
suprapubic scar.  A number of inguinal lymph nodes were 
palpable, and rectal examination revealed a small external 
hemorrhoid.  The veteran's prostate was not palpable, and 
there was no evidence of active disease.  Reportedly, the 
veteran's last treatment had occurred in March of 1995.  
Pertinent clinical findings were reported as symptoms of 
urinary urgency and impotence.  The pertinent diagnosis was 
prostate cancer, status post radical resection.

At the time of a VA psychiatric examination in late December 
1997, it was noted that the veteran's claims folder had been 
reviewed.  The veteran gave no history of any psychiatric 
treatment since the time of his discharge from service, and 
did not feel that he had "any serious psychological problems 
at the present time."  The veteran specifically denied 
difficulty with mood swings, anger, or irritability.  He did, 
however, describe himself as "kind of grumpy" at times.  
According to the veteran, he had undergone a prostatectomy in 
March 1995, and this had had a "significant impact" on his 
life.  The veteran reported that he felt some guilt over what 
had happened to him, and stated that he felt "guilty for his 
wife."  At present, the veteran described himself as having 
some feelings of sadness over his loss, but being "strong 
mentally."  He stated that he had never experienced any 
suicidal ideation, and that his sleep and appetite were both 
"good."  Overall, at present, the veteran was "doing better" 
in relationship to coping with his prostate surgery, and his 
own self-assessment was that he did not have a psychiatric 
disorder.

On mental status examination, the veteran's immediate, 
remote, and recent memory was good.  He had no difficulty 
remembering all three of three words after a delay of 
approximately five minutes.  He was well oriented, and his 
speech was normal.  Thought process production was 
spontaneous and abundant, and the continuity of the veteran's 
thought was goal-directed and logical.  At the time of 
evaluation, the veteran's thought content contained no 
suicidal or homicidal ideation.  Nor was there evidence of 
delusions, ideas of reference, or feelings of unreality.  The 
veteran's ability to abstract as measured by both 
similarities and proverbs was excellent.  Concentration as 
measured by serial 7's was likewise excellent.  The veteran's 
mood by self-report was "okay."  In the opinion of the 
examiner, the veteran's mood was euthymic, and his range of 
affect was broad.  He was alert, responsive, and cooperative, 
and his judgment was good.  The pertinent diagnosis noted at 
the time of evaluation was "no mental disorder."

On VA genitourinary examination in January 1998, it was noted 
that the veteran's claims folder, as well as certain records 
the veteran had brought with him, had been reviewed.  The 
veteran's history and complaints were recounted, with it 
being noted that, in March 1995, he had undergone a 
retropubic prostatectomy, following which he had "gotten 
along quite satisfactorily."  According to the veteran, he 
voided well, with a good stream, though with some degree of 
urinary frequency.  Additionally noted was a certain amount 
of urgency, and, occasionally, a minimal amount of urge 
incontinence.  The veteran stated that he did not use any 
padding for incontinence either day or night.  Reportedly, 
about two months prior to examination, the veteran had 
experienced some mild dysuria, and was thought to have a mild 
urinary tract infection, which, following treatment with 
antibiotics, cleared very promptly.  The veteran stated that 
he ordinarily experienced 1 to 2 time nocturia, but that he 
would have "more" if he did not restrict his fluid intake in 
the evening.  He further stated that he restricted his fluid 
intake at certain times during the day when he knew that he 
was going to be at a location where it was not convenient for 
him to go to the bathroom.  The veteran denied hematuria, and 
likewise denied problems with lithuria.  According to the 
veteran, he had experienced no suprapubic or back pain, or 
any testicular pain or discomfort, or problem with the penis 
per se.  The veteran stated that he had no difficulty with 
his bowels, though he did have sexual impotence.  
Occasionally, he could achieve perhaps a minimal (20 percent) 
erection at night, though he could not achieve a spontaneous 
erection.  The veteran stated that he used "the vacuum 
device" to obtain an erection and have intercourse, but that 
this was generally unsatisfactory.  Additionally noted was 
that the veteran had utilized intracorporeal injection 
therapy, but that this had been only intermittently 
satisfactory, and the same situation had pertained with the 
use of "MUSE."  According to the veteran, he tended to avoid 
any attempts at intercourse due to the "unsatisfactory 
nature" of these various modalities.

On physical examination, the veteran's abdomen was soft, 
without tenderness, masses, or demonstrable organs.  There 
was no CVA tenderness on either side, and the veteran's lower 
midline surgical scar was well healed and negative.  Femoral 
pulses were good and equal bilaterally, and the veteran's 
genitalia showed a normal circumcised penis with adequate 
urethral meatus and no evidence of abnormality on palpation 
of the shaft of the penis.  The veteran's scrotum and 
contents were within normal limits, though there was a little 
prominence of the head of the right epididymis accompanied by 
a small spermatocele, but no tenderness or other abnormality.  
Rectal examination disclosed a normal perineum and anal area.  
Sphincter tone was within normal limits, and there were no 
intrinsic rectal masses.  The area where the veteran's 
prostate had been resected was flat and soft, with "not even 
any scar tissue palpable essentially."  The clinical 
impression noted at the time of evaluation was of 
adenocarcinoma of the prostate gland, apparently completely 
removed by radical retropubic prostatectomy; occasional mild 
stress or urge urinary incontinence, not requiring padding; 
and secondary sexual impotence.

In correspondence of June 1999, the veteran's private 
physician wrote that, due to urinary incontinence secondary 
to prostate surgery, the veteran had been given a 
prescription for medication to be taken once daily for an 
indefinite period of time in order to alleviate his 
symptomatology.

Analysis

As to the issue of service connection for an adjustment 
disorder, the threshold question which must be resolved is 
whether the veteran's claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991 and Supp. 1999); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1999); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(d) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period, and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and 
Supp. 1999).  Moreover, where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 and Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Finally, service connection may be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).

In the present case, service medical records are negative for 
evidence of a chronic psychiatric disability, including an 
adjustment disorder.  While in January 1968, the veteran 
complained of "anxiety" in conjunction with lightheadedness 
associated with an elevated blood sugar, these episodes were 
acute and transitory in nature, and resolved without residual 
disability.  At the time of evaluation, the veteran himself 
stated that such episodes had "never been of major 
proportions," and had never interfered with his duties in his 
training squadron.  At the time of a service separation 
examination in April 1968, and once again on examination for 
the United States Marine Corps Reserve in July 1971, the 
veteran's psychiatric status was within normal limits, and no 
pertinent diagnosis was noted.

The Board concedes that, following a private general medical 
examination in November 1995, the veteran was described as 
suffering from an "adjustment disorder" secondary to "his 
cancer diagnosis."  However, at the time of that examination, 
no clinical findings were reported to support such a 
diagnosis.  Moreover, following a comprehensive psychiatric 
evaluation and in-depth review of the veteran's claims folder 
in December 1997, it was determined that the veteran showed 
no evidence whatsoever of any mental disorder.  Indeed, at 
the time of that examination, the veteran himself stated that 
he "did not have a psychiatric disorder."

As noted above, in order for a claim to be well grounded, 
there must be, at a minimum, competent evidence of current 
disability, which is to say, a medical diagnosis.  As is 
clear from the above, the veteran at present does not suffer 
from a chronic psychiatric disorder of any kind.  
Accordingly, his claim for service connection for an 
adjustment disorder is not well grounded, and must be denied.

Turning to the issue of an increased rating for the veteran's 
service-connected residuals of prostate cancer, consisting of 
the postoperative residuals of radical prostatectomy, the 
Board notes that disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 and Supp. 1999); 38 C.F.R. Part 
4 (1999).  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1999).  However, where entitlement to 
compensation has already been established, and an increase in 
the rating is at issue, the present level of disability is of 
primary concern.  Though a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

In the present case, service connection and an initial 10 
percent evaluation for the residuals of prostate cancer, 
status post radical prostatectomy, were granted by a rating 
decision of December 1996.  The veteran subsequently voiced 
his disagreement with the assignment of the aforementioned 10 
percent rating, which action, in part, precipitated the 
current appeal.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating was not limited 
to that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

In the case at hand, a review of the record discloses that, 
in March 1995, the veteran underwent a radical retropubic 
prostatectomy for adenocarcinoma of the prostate.  On private 
general medical examination in November 1995, eight months 
following the veteran's surgery, he reported that his 
continence was normal, and that his stream was "OK."  
Additionally noted was that the veteran's ability to empty 
was "OK," and that nocturia was XO-T.

On subsequent VA genitourinary examination in August 1996, 
the veteran complained of urinary urgency, such that, on 
those occasions when he had the urge to void, he could not 
postpone voiding for as long as he formerly was able.  The 
veteran did, however, state that he had no need for 
protective undergarments and that he had received neither 
chemotherapy nor radiation treatment.  Examination at that 
time showed no evidence of any active disease, and the 
clinical findings were confined to symptoms of urinary 
urgency and impotence.

The Board observes that, a more recent genitourinary 
examination in January 1998, the veteran stated that he could 
void well with a good stream, though he did experience some 
degree of urinary frequency.  While according to the veteran, 
he suffered a "certain amount" of urgency, with an occasional 
minimal amount of urge incontinence, he did not use any 
padding for incontinence, either during the day or at night.  
Reportedly, the veteran ordinarily experienced 1- to 2- time 
nocturia, though admittedly, he would have more problems were 
he not to restrict his fluid intake in the evening.

The Board notes that the veteran's postoperative residuals of 
radical prostatectomy are rated on the basis of either 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. Part 4, Code 7527 (1999).  Pursuant 
to 38 C.F.R. § 4.115a, a voiding dysfunction is rated as 
urine leakage, frequency, or obstructed voiding.

These various disorders are rated, under 38 C.F.R. § 4.115a, 
as follows:

Regarding leakage, if it is continual, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, 
the condition is rated 60 percent.  When this requires the 
wearing of absorbent materials which must be changed 2 to 4 
times per day, a 40 percent rating is assigned, and when this 
requires the wearing of absorbent materials which must be 
changed less than 2 times per day, a 20 percent rating is 
assigned.

With respect to urinary frequency, when there is a daytime 
voiding interval of less than one hour, or there is awakening 
to void five or more times per night, a 40 percent rating is 
assigned.  When the daytime voiding interval is between one 
and two hours, or there is awakening to void three to four 
times per night, a 20 percent rating is assigned.  When the 
voiding interval is between two and three hours, or there is 
awakening to void two times per night, a 10 percent rating is 
assigned.

Regarding the evaluation of obstructed voiding, urinary 
retention requiring intermittent or continuous 
catheterization is rated 30 percent.  A 10 percent rating is 
assigned when there is marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following:  (1) post void 
residuals greater than 150cc; (2) uroflowmetry showing 
markedly diminished peak flow rate (less than 10 cc/sec); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  When there is obstructive symptomatology with 
or without stricture disease requiring dilatation 1 to 2 
times per year, a noncompensable evaluation is assigned.

When evaluating urinary tract infection, and there is poor 
renal function, the condition should be rated as a renal 
dysfunction.  When there is recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management, a 30 percent rating is assigned.  When there is 
long term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management, a 10 percent 
rating is assigned.

There is no indication in the record that the veteran suffers 
from poor renal function.  Thus, a rating on the basis of 
renal dysfunction is not appropriate.  The veteran is not 
shown to have suffered from recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  Thus, a rating in excess of 10 percent is not 
warranted on the basis of urinary tract infection.  The need 
for catheterization has not been reported.  Thus, a rating in 
excess of 10 percent is not warranted on the basis of 
obstructed voiding.  At the most recent examination, the 
veteran reported that he required no padding for 
incontinence, either day or night.  Inasmuch as the record 
does not indicate the wearing of absorbent materials which 
must be changed less than 2 times per day, a rating in excess 
of 10 percent is not warranted based on urine leakage.

As is clear from the above, the veteran does, in fact, suffer 
from urinary frequency as a result of his radical 
prostatectomy.  Nonetheless, as of the time of the veteran's 
most recent examination, he reported that he ordinarily 
experienced nocturia only 1 to 2 times.  There is no 
indication that the daytime voiding interval is less than 
between 2 and 3 hours.  Under such circumstances, a rating in 
excess of 10 percent is not warranted based upon urinary 
frequency.

Accordingly, the 10 percent evaluation in effect for the 
service-connected residuals of prostate cancer, consisting of 
the postoperative residuals of radical prostatectomy, is 
appropriate, and an increased rating is not warranted.  In 
reaching its decision, the Board considered the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  The Board finds that the preponderance of the 
evidence is against the claim and, thus, there is no doubt to 
be resolved in favor of the veteran.


ORDER

Service connection for an adjustment disorder is denied.

An evaluation in excess of 10 percent for the service-
connected residuals of prostate cancer, consisting of the 
postoperative residuals of radical prostatectomy, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals




 

